UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6119



JAMES ALLEN TAYLOR,

                                              Plaintiff - Appellant,

         versus

EASLEY POLICE DEPARTMENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Charles E. Simons, Jr., Senior
District Judge. (CA-94-1784-3-6BC)


Submitted:   October 8, 1996              Decided:   October 23, 1996


Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James Allen Taylor, Appellant Pro Se. James Victor McDade, DOYLE
& O'ROURKE, Anderson, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction.

     The time periods for filing notices of appeal are governed by
Fed. R. App. P. 4. These periods are "mandatory and jurisdiction-

al." Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264
(1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)). Parties to civil actions have thirty days within which to

file in the district court notices of appeal from judgments or

final orders. Fed. R. App. P. 4(a)(1). The only exceptions to the
appeal period are when the district court extends the time to ap-

peal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).
     Appellant's failure to file a timely notice of appeal* or to
obtain either an extension or a reopening of the appeal period

leaves this court without jurisdiction to consider the merits of
Appellant's appeal. We therefore dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED



    *
      For the purposes of this appeal we assume that the date Ap-
pellant wrote on the notice of appeal is the earliest date it would
have been submitted to prison authorities. See Houston v. Lack, 487
U.S. 266 (1988).

                                 2
3